United States Court of Appeals
                                                                 Fifth Circuit

                                                             FILED
               IN THE UNITED STATES COURT OF APPEALS      August 18, 2004
                       FOR THE FIFTH CIRCUIT
                                                       Charles R. Fulbruge III
                                                               Clerk

                            No. 03-51109
                        Conference Calendar


JACK W. CHISUM,

                                    Plaintiff-Appellant,

versus

DOUGLAS DRETKE, Director - CID; D. KELLEY, M.D.;
JEAN LOUIS HUBE, M.D.; SHERRI TALLEY, M.D.,

                                    Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                        USDC No. P-03-CV-1
                       --------------------

Before HIGGINBOTHAM, DAVIS, and PICKERING, Circuit Judges.

PER CURIAM:*

     Jack W. Chisum, Texas inmate #1094370, moves pro se for

leave to proceed in forma pauperis (“IFP”) in his appeal from the

district court’s dismissal of his 42 U.S.C. § 1983 complaint.

The district court dismissed the complaint without prejudice

pursuant to 42 U.S.C. § 1997e for failure to exhaust.      Chisum’s

IFP motion is a challenge to the district court’s certification

that his appeal is not taken in good faith.   Baugh v. Taylor, 117

F.3d 197, 202 (5th Cir. 1997).



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 03-51109
                                  -2-

     Chisum reiterates that the grievance officers on his unit

told him that there were no remedies that could be granted by the

prison for complaints against free world physicians.      Chisum has

attached completed Step One and Step Two grievance forms to his

brief.

     We review a dismissal under 42 U.S.C. § 1997e de novo.          Powe

v. Ennis, 177 F.3d 393, 394 (5th Cir. 1999).      “Exhaustion is now

mandatory, ‘irrespective of the forms of relief sought and

offered through administrative avenues.’”       Days v. Johnson, 322

F.3d 863, 866 (5th Cir. 2003) (citation omitted).      A prisoner

must exhaust his administrative remedies before filing suit.

Underwood v. Wilson, 151 F.3d 292, 293, 296 (5th Cir. 1998);

Wendell v. Asher, 162 F.3d 887, 890-91 (5th Cir. 1998).       Section

1997e, 42 U.S.C., does not require an inquiry into the adequacy

of available administrative remedies.       See 42 U.S.C. § 1997e;

Underwood, 151 F.3d at 294.

     Chisum conceded in the district court that he did not file

grievances.   Chisum’s attached grievances were received by the

prison almost a year after Chisum filed his 42 U.S.C. § 1983

complaint.    Chisum’s reason for not attempting to exhaust, i.e.,

that there was no remedy available for claims against free world

physicians, does not excuse the exhaustion requirement.

See Days, 322 F.3d at 866.

     Chisum has not shown that the district court erred in

certifying that an appeal would not be taken in good faith.      He
                             No. 03-51109
                                  -3-

has not shown that he will present a nonfrivolous issue on

appeal.   Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983).

Accordingly, the motion for leave to proceed IFP is DENIED, and

the appeal is DISMISSED as frivolous.       Baugh, 117 F.3d at 202

n.24; 5TH CIR. R. 42.2.

     The dismissal of this appeal as frivolous counts as a strike

under 28 U.S.C. § 1915(g).    See Adepegba v. Hammons, 103 F.3d

383, 387 (5th Cir. 1996).    Chisum is CAUTIONED that if he

accumulates three “strikes” under 28 U.S.C. § 1915(g), he will

not be able to proceed IFP in any civil action or appeal filed

while he is incarcerated or detained in any facility unless he is

under imminent danger of serious physical injury.       28 U.S.C.

§ 1915(g).

     MOTION FOR LEAVE TO PROCEED IFP DENIED; APPEAL DISMISSED AS

FRIVOLOUS; SANCTION WARNING ISSUED.